          Case 2:18-cv-00840-APG-NJK Document 199 Filed 08/03/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10   MICHAEL RENO, et al.,
                                                           Case No.: 2:18-cv-00840-APG-NJK
11          Plaintiff(s),
                                                                          Order
12   v.
                                                                 [Docket Nos. 197, 198]
13   WESTERN CAB COMPANY, et al.,
14          Defendant(s).
15         Pending before the Court is are Plaintiffs’ motion to extend deadlines and motion to stay
16 discovery. Docket Nos. 197, 198. For the reasons discussed below, both motions are DENIED
17 without prejudice.
18 I.      MEET AND CONFER
19         Counsel must engage in a good faith meet and confer prior to filing a discovery motion.
20 Local Rule 26-6(c). Such a conference must take place in person, by telephone, or by video. Local
21 Rule IA 1-3(f). Written communication and voicemails are insufficient. Id. Plaintiffs support the
22 instant motions through a declaration that their counsel left a voicemail with defense counsel the
23 afternoon before filing the motions and that defense counsel responded by email. See Docket No.
24 197 at 13. Such efforts do not constitute a proper meet and confer, which is grounds for denying
25 the motions.
26 II.     MOTION TO EXTEND
27         On May 1, 2020, the Court rejected Plaintiffs’ efforts to extend the expert disclosure
28 deadline because, inter alia, Plaintiffs did not discuss the governing standards. Docket No. 180 at

                                                    1
          Case 2:18-cv-00840-APG-NJK Document 199 Filed 08/03/20 Page 2 of 2




 1 1-2 n.2. The Court has also warned several times in this case that motions must be supported by
 2 recitation of the governing standards and meaningful discussion. See, e.g., id. at 1.
 3         Plaintiffs’ pending motion to extend contains no identification of the governing standards
 4 nor meaningful discussion as to how they are met. Docket No. 197. This is troubling given the
 5 prior admonitions in this case. Moreover, this shortcoming is particularly significant here given
 6 that the motion in actuality seeks not only to extend certain deadlines, but also to revive expired
 7 deadlines. See, e.g., id. at 6. As such, the motion is subject both to the “good cause” standard and
 8 the “excusable neglect” standard with respect to the expired deadlines. Local Rule 26-3.1 Neither
 9 standard is identified or discussed in meaningful fashion, which is ground for denying the motion.
10 III.    MOTION TO STAY DISCOVERY
11         As noted above, the Court has cautioned in this case on several occasions that motions
12 must be supported by legal standards and well-developed argument. Plaintiffs’ motion to stay
13 discovery consists of a single paragraph bereft of any citation to legal authority, any recitation of
14 the governing standards, and any meaningful discussion.            Docket No. 198 at 7-8.       Such
15 shortcomings are grounds for denying the motion.
16 IV.     CONCLUSION
17         For the reasons discussed above, the motion to extend/reopen deadlines and the motion to
18 stay discovery are both DENIED without prejudice. In light of the multiple admonitions with
19 respect to proper motion practice, Plaintiffs’ counsel is also WARNED that future filing of
20 motions that lack discussion of the applicable standards, citation to legal authority, and/or
21 meaningful discussion may subject him to sanctions. See, e.g., Fed. R. Civ. P. 11.
22         IT IS SO ORDERED.
23         Dated: August 3, 2020
24                                                                ______________________________
                                                                  Nancy J. Koppe
25                                                                United States Magistrate Judge
26
27
           1
               This has already been explained to Plaintiffs’ counsel elsewhere in this case. Docket No.
28 183 at 1.

                                                      2
